TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00203-CV


Copperas Cove, L.L.C., d/b/a Hill Country Rehabilitation and Nursing Center; Epic
Healthcare Management Company; Leigh E. Ingram, L.V.N.;
and Debbie Deaton, L.V.N., Appellants

v.


Phillip Lavalis, Individually and as Representative of the Estate of Rose Bonton;
and Rosemary Watson, Appellees




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 183,293-B, HONORABLE RICK MORRIS, JUDGE PRESIDING 





	Appellants Copperas Cove, L.L.C., d/b/a Hill Country Rehabilitation and Nursing
Center; Epic Healthcare Management Company; Leigh E. Ingram, L.V.N.; and Debbie Deaton,
L.V.N., have filed a motion to dismiss the appeal.  Appellees agree to the motion.  Accordingly, we
grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1.



  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellants' Motion
Filed:   April 18, 2001
Do Not Publish